—In an action to foreclose a mortgage, the defendant Lina Bennardo appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Kings County (Clemente, J.), dated October 27, 1998, which, in effect, inter alia, granted the plaintiffs’ motion for summary judgment on the complaint insofar as asserted against her.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly deemed the appellant’s affidavits to constitute her answer to the amended complaint (see, San-Dar Assocs. v Toro, 213 AD2d 233; see also, CPLR 320 [b]; Urena v NYNEX, Inc., 223 AD2d 442; Colbert v International Sec. Bur., 79 AD2d 448, 463). Upon the effective *591joinder of issue, the Supreme Court properly granted the plaintiffs’ motion for summary judgment in light of the evidentiary proof submitted by the parties (see, San-Dar Assocs. v Toro, supra; see also, Gutman v Livingston, 173 App Div 670, 674, affd 226 NY 582).
The appellant’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Luciano and Smith, JJ., concur.